MAINE	SUPREME	JUDICIAL	COURT	                                                        Reporter	of	Decisions	
Decision:	 2019	ME	28	
Docket:	   Pen-18-170	
Argued:	   December	12,	2018	
Decided:	  February	21,	2019	
	
Panel:	    MEAD,	GORMAN,	JABAR,	HUMPHREY,	and	CLIFFORD,	JJ.	
	
	
                                         STATE	OF	MAINE	
                                                   	
                                                  v.	
                                                   	
                                        PHILIP	S.	FOURNIER	
	
	
JABAR,	J.	

	        [¶1]		Philip	S.	Fournier	appeals	from	a	judgment	of	conviction	of	murder,	

17-A	 M.R.S.	 §	201(1)(A)	 (2017),	 entered	 by	 the	 court	 (Penobscot	 County,	

A.	Murray,	J.)	after	an	eleven-day	jury-waived	trial.		Fournier	challenges	(1)	the	

court’s	method	of	considering	evidence	of	alternative	suspects,	(2)	the	court’s	

exclusion	 of	 a	 detective’s	 opinion	 testimony,	 (3)	 the	 court’s	 finding	 that	

Fournier	 waived	 his	 religious	 privilege,	 and	 (4)	 the	 court’s	 factual	 findings	

relating	to	Fournier’s	whereabouts	from	8:00	p.m.	until	8:45	p.m.	on	the	day	of	

the	murder.1		We	affirm.	



    1	
     	 Because	 there	 is	 competent	 evidence	 in	 the	 record	 to	 support	 the	 court’s	 factual	 findings	
regarding	Fournier’s	whereabouts	during	this	time	period,	we	do	not	discuss	this	factual	challenge	
further.		See	State	v.	Black,	2000	ME	211,	¶	17,	763	A.2d	109	(“It	is	the	[trial	court’s]	duty	to	reconcile	
conflicting	 testimony,	 determine	 its	 relative	 weight,	 and	 decide	 which	 part	 of	 the	 testimony	 was	
credible	and	worthy	of	belief.”).			
2	

                                              I.		BACKGROUND	

          [¶2]		Viewing	the	 evidence	 in	the	light	 most	favorable	to	the	State,	the	

trial	record	supports	the	following	facts,	which	were	found	by	the	court	in	its	

judgment	 dated	 February	 22,	 2018.	 	 See	 State	 v.	 Jeskey,	 2016	 ME	 134,	 ¶	 2,	

146	A.3d	 127.	 	 Because	 Fournier	 did	 not	 request	 findings	 of	 fact	 pursuant	 to	

M.R.U.	Crim.	P.	23(c),	we	will	also	infer	that	the	trial	court	found	all	of	the	facts	

necessary	to	support	its	judgment,	to	the	extent	that	those	assumed	facts	are	

supported	by	competent	record	evidence.		See	State	v.	Fox,	2017	ME	52,	¶	12,	

157	A.3d	778.	

          [¶3]	 	 In	 the	 early	 evening	 of	 August	 8,	 1980,	 a	 group	 of	 teenagers	 and	

young	adults	gathered	at	Schenck	High	School	in	East	Millinocket.		Among	the	

group	 that	 gathered	 at	 the	 high	 school	 that	 evening	 was	 nineteen-year-old	

Fournier.		During	the	same	evening,	the	sixteen-year-old	victim	left	her	home	

in	East	Millinocket	to	go	for	a	jog.		At	approximately	7:55	p.m.,2	three	people	

saw	the	victim	heading	down	Orchard	Street.		The	same	three	individuals	saw	

the	victim	turn	off	Orchard	Street	and	proceed	down	a	dirt	road	behind	the	first	




     2	 	 Sunset	 in	 East	 Millinocket	 on	 August	 8,	 1980	 was	 at	 7:53	 p.m.,	 and	 civil	 twilight	 ended	 at	

8:26	p.m.			
                                                                                                                  3	

base	dugout	of	a	little	league	field;3	this	was	the	last	time	that	anyone	reported	

seeing	the	victim	alive.			

        [¶4]		At	some	point	between	6:30	and	7:30	p.m.,	Fournier	was	seen	by	

several	people	with	a	person	named	Leroy;	they	were	walking	away	from	the	

high	 school	 toward	 the	 little	 league	 field.	 	 One	 individual	 saw	 Fournier	 and	

Leroy	drinking	whiskey	out	of	a	bottle	on	their	way	to	the	field.			

        [¶5]		At	approximately	8:15	p.m.,	Leroy	was	seen	back	at	the	high	school	

pacing,	talking	to	himself,	and	exhibiting	other	strange	behaviors.		Fournier	was	

not	seen	again	until	approximately	8:45	p.m.,	when	an	East	Millinocket	police	

officer	saw	Fournier	with	Leroy.		Fournier	was	also	seen	by	another	individual	

at	around	9:00	p.m.		He	was	running	on	the	sidewalk	by	the	high	school	and	

carrying	a	bottle	of	whiskey;	another	person	was	seen	running	about	eight	to	

ten	feet	behind	him.		In	the	early	morning	of	August	9,	1980,	Fournier	stole	an	

oil	 truck	 and	 crashed	 it	 into	 another	 vehicle.	 	 After	 the	 crash,	 Fournier	 was	

found	unconscious;	he	had	suffered	severe	head	trauma	and	was	in	a	coma	for	

a	period	of	time.			




   3		The	little	league	field	is	adjacent	to	the	high	school,	with	two	dugouts	along	the	first	and	third	

base	 lines.	 	 A	 dirt	 road	 runs	 behind	 the	 first	 base	 dugout,	 parallel	 with	 the	 first	 base	 line,	 and	
continues	beyond	the	little	league	field,	behind	a	soccer	field,	to	a	short	path	that	leads	through	a	
wooded	area	into	a	clear-cut	area	with	power	lines.			
4	

       [¶6]		When	the	victim	did	not	return	home	on	the	evening	of	August	8,	

1980,	her	mother	made	phone	calls	and	drove	around	East	Millinocket	looking	

for	her.		August	8,	1980,	was	a	hot	summer	evening,	and	heavy	thunderstorms	

moving	 through	 East	 Millinocket	 made	 the	 victim’s	 mother’s	 search	 difficult.		

The	following	day,	a	group	of	people,	including	a	teenager	named	Peter,	joined	

in	the	search	for	the	victim.		 The	search	efforts	on	Saturday,	 August	9,	 1980,	

were	unsuccessful,	and	the	group	discontinued	the	search	at	night	and	made	

plans	to	continue	the	search	early	the	next	morning.			

       [¶7]	 	 In	 the	 early	 morning	 of	 Sunday,	 August	 10,	 1980,	 Peter	 began	

searching	 for	 the	 victim	 alone	 and,	 at	 approximately	 6:00	a.m.,	 he	 found	 the	

victim’s	 body	 on	 the	 pole	 line	 behind	 the	 soccer	 and	 little	 league	 field.	 	 East	

Millinocket	 and	 Maine	 State	 Police	 responded	 to	 the	 scene	 and	 quickly	

discovered	that	the	victim	had	a	large	jagged	wound	on	the	back	of	her	head.		A	

large	rock	with	ceramic	debris	on	top	of	it	was	located	next	to	the	victim’s	head,	

and	 it	 was	 later	 determined	 that	 the	 ceramic	 debris	 came	 from	 an	 electric	

insulator.			

       [¶8]		A	police	dog	employed	at	the	scene	assisted	investigators	in	finding	

several	articles	of	the	victim’s	clothing	and	a	partially	broken	insulator	on	the	

ground.		The	next	day,	the	police	dog	was	brought	back	to	the	scene	and	it	again	
                                                                                                     5	

alerted	to	the	 partially	broken	insulator,	which	at	that	time	was	collected	by	

investigators	 as	 the	 potential	 murder	 weapon.	 	 In	 addition,	 investigators	

collected	 several	 pieces	 of	 insulator	 fragments	 and	 a	 rock	 that	 had	 some	

discoloration.4			

       [¶9]		As	the	investigation	into	the	victim’s	death	continued,	Fournier	was	

still	 in	 the	 hospital	 recovering	 from	 the	 injuries	 he	 suffered	 from	 the	 car	

accident.	 	 Upon	 his	 release	 from	 the	 hospital,	 Fournier	 was	 admitted	 into	 a	

substance	 abuse	 program	 and	 did	 not	 return	 to	 East	 Millinocket	 until	 late	

December	1980.		Although	Fournier	was	identified	as	a	suspect	in	the	victim’s	

death	 early	 on	 in	 the	 investigation,	 he	 was	 not	 questioned	 during	 the	 first	

months	 of	 the	 investigation	 because	 of	 the	 injuries	 he	 suffered	 from	 the	

accident.			

       [¶10]	 	 On	 May	 5,	 1981,	 Fournier	 met	 with	 investigators	 and	 led	 them	

down	the	path	behind	the	soccer	field	to	the	pole	line	and	to	the	area	where	the	

victim’s	body	was	found.		During	this	walk-through	of	the	crime	scene,	Fournier	

informed	investigators	that,	sometime	after	dark	on	August	8,	1980,	he	walked	

to	 the	 pole	 line	 alone	 and	 tripped	 over	 a	 dead	 body.	 	 Fournier	 accurately	



   4		Because	of	the	heavy	rain	that	occurred	on	Friday	and	Saturday	night,	no	biological	material	was	

discovered	on	the	insulator,	insulator	fragments,	or	the	rock.		Overall,	there	was	no	forensic	evidence	
discovered	that	tied	Fournier	or	anyone	else	to	victim’s	death.			
6	

pointed	 out	 the	 area	 where	 the	 victim’s	 body	 had	 been	 found	 and	 correctly	

described	to	the	investigators	the	state	of	the	victim’s	body.	

       [¶11]		One	week	later,	on	May	12,	1981,	Fournier	had	his	stepfather	drive	

him	 to	 a	 local	 parsonage	 so	 that	 he	 could	 meet	 with	 a	 pastor.	 	 During	 that	

meeting,	Fournier	revealed	to	the	pastor	that	he	had	killed	the	victim	by	hitting	

her	with	a	pole	with	a	knob	on	it,	but	stated	that	he	did	not	sexually	assault	her.		

The	pastor	told	Fournier	that	he	did	not	believe	Fournier’s	statement	that	he	

had	 killed	 the	 victim	 and	 that	 he	 would	 only	 believe	 him	 if	 Fournier	 told	 his	

mother	 and	 stepfather	 what	 he	 had	 done.	 	 Fournier’s	 mother	 and	 stepfather	

arrived	at	the	parsonage	at	the	pastor’s	request,	and	Fournier	also	told	them	

that	 he	 had	 killed	 the	 victim.	 	 Afterwards,	 the	 pastor	 drove	 Fournier	 to	 the	

Bangor	 Police	 Department,	 where	 Fournier	 met	 with	 two	 Maine	 State	 Police	

detectives.		During	this	interview,	Fournier	stated	that	the	victim	had	been	tied	

with	a	rope,	was	cut	by	someone,	 and	that	he	“had	a	feeling”	that	three	guys	

sexually	assaulted	her.		Fournier	also	said	that	the	victim	had	kicked	him	in	the	

leg	and	that	he	hit	her	once	with	an	insulator	he	found	on	the	ground.		Fournier	

was	not	arrested	after	that	interview.			

       [¶12]	 	 Fournier	 was	 interviewed	 by	 a	 different	 Maine	 State	 Police	

detective	 on	 May	 15,	 1981.	 	 During	 this	 interview,	 Fournier	 said	 that	 he	
                                                                                             7	

remembered	leaving	a	party	alone	on	August	8,	1980,	and	going	to	the	pole	line	

where	he	tripped	over	a	female	body.		Fournier	accurately	recounted	the	state	

of	the	victim’s	body.		He	stated	that,	after	he	tripped	over	the	body,	he	got	up	

and	 ran	 from	 the	 crime	 scene.	 	 The	 next	 thing	 he	 remembered	 was	 being	

involved	 in	 the	 oil	 truck	 accident.	 	 Fournier	 was	 not	 arrested	 after	 this	

interview.			

       [¶13]		Eight	years	later,	in	June	1989,	Fournier	began	working	at	Husson	

College	 as	 a	 janitor.	 	 During	 his	 first	 night	 on	 the	 job,	 Fournier	 met	 with	 his	

supervisor,	 who	 asked	 Fournier	 some	 questions	 to	 get	 to	 know	 him.	 	 After	

learning	 that	 Fournier	 was	 from	 East	 Millinocket,	 the	 supervisor	 asked	

Fournier	if	he	knew	about	the	victim’s	murder,	and	Fournier	responded	that	he	

knew	about	the	murder	because	he	was	the	one	who	had	killed	the	victim	with	

a	glass	insulator.		The	supervisor	later	asked	why	he	had	not	been	arrested,	and	

Fournier	proclaimed	that	he	had	“beat”	all	of	the	interviews.			

	      [¶14]		Twenty-seven	years	later,	in	March	2016,	Fournier	was	indicted	

for	the	victim’s	murder.		See	17-A	M.R.S.	§	201(1)(A).		Several	pre-trial	motions	

were	filed	by	the	State	 and	Fournier;	the	State	moved	to	exclude	evidence	of	

alternative	suspects,	and	Fournier	filed	 a	motion	concerning	a	number	of	his	

anticipated	evidentiary	objections,	including	the	applicability	of	the	religious	
8	

privilege	to	the	statements	he	made	to	the	pastor.		The	court	determined	that	

Fournier	had	waived	his	religious	privilege,	but	it	did	not	make	a	preliminary	

ruling	on	the	State’s	motion	to	exclude	evidence	of	alternative	suspects.	

      [¶15]		During	the	eleven-day	jury-waived	trial,	the	court	heard	testimony	

from	 one	 of	 Maine’s	 former	 Chief	 Medical	 Examiners,	 who	 opined	 that	 the	

victim’s	 death	 was	 caused	 by	 blunt	 impact	 injury	 to	 her	 head,	 with	 a	

contributing	 cause	 of	 neck	 injuries	 consistent	 with	 asphyxiation.	 	 Other	

testimony	 regarding	 the	 autopsy	 established	 details	 about	 the	 victim’s	 body	

that	matched	details	provided	by	Fournier	that	had	not	been	disclosed	to	the	

public.	

      [¶16]		Following	the	jury-waived	trial,	the	court	found	Fournier	guilty	of	

murder	and	imposed	a	forty-five-year	sentence	of	incarceration.		Fournier	filed	

a	motion	to	vacate	the	judgment	and	grant	a	new	trial,	but	the	court	denied	the	

motions.	 	 This	 timely	 appeal	 followed.	 	 See	 15	 M.R.S.	 §	 2115	 (2017);	 M.R.	

App.	P.	2B(b)(1).	

                                  II.		DISCUSSION	

A.	   Alternative-Suspect	Evidence	

	     [¶17]		At	trial,	Fournier	attempted	to	introduce	evidence	of	a	number	of	

alternative	suspects.		The	proffered	evidence	was	sometimes	admitted	de	bene	
                                                                                                   9	

and	 was	 at	 other	 times	 excluded	 outright	 by	 the	 court.	 	 Fournier’s	 first	

challenge	 to	 the	 court’s	 judgment	 concerns	 the	 method	 by	 which	 the	 court	

considered	the	evidence	of	alternative	suspects.5		Specifically,	Fournier	asserts	

that	the	court	should	have	considered	all	of	the	evidence	regarding	alternative	

suspects	collectively	instead	of	considering	it	“piecemeal.”		Further,	Fournier	

contends	that	the	court’s	judgment	did	not	clearly	demonstrate	which	evidence	

the	court	had	considered	and	which	evidence	it	had	excluded	in	determining	

that	the	alternative-suspect	evidence	did	not	rise	to	a	sufficient	probative	level	

to	 create	 a	 reasonable	 doubt.	 	 We	 review	 a	 court’s	 decision	 to	 exclude	

alternative-suspect	 evidence	 for	 an	 abuse	 of	 discretion.	 	See	 State	 v.	 Mitchell,	

2010	ME	73,	¶	23,	4	A.3d	478.			

       [¶18]	 	 The	 defense	 strategy	 of	 presenting	 evidence	 of	 alternative	

suspects	 is	 an	 attempt	 to	 demonstrate	 that	 the	 State	 has	 failed	 to	 meet	 its	

burden	of	proving	that	the	defendant	was	the	person	who	committed	the	crime.		

State	v.	Jaime,	2015	ME	22,	¶	31,	111	A.3d	1050.		This	strategy	does	not	alter	or	

shift	the	burden	of	proof;	rather,	“it	is	simply	an	evidentiary	method	utilized	by	

a	defendant	to	demonstrate	reasonable	doubt	.	.	.	.”		Id.	¶¶	31-32.		Evidence	of	



   5		Fournier	also	requests	that	we	reform	the	standard	for	admitting	alternative-suspect	evidence.		

We	decline	to	adopt	Fournier’s	invitation	to	reform	the	law	regarding	alternative-suspect	evidence,	
and	do	not	address	this	issue	further.	
10	

alternative	suspects	is	admissible	if	it	satisfies	the	requirements	of	a	two-part	

analysis.		First,	the	“[a]lternative	suspect	evidence	offered	by	the	defendant,	as	

with	any	evidence,	must	be	.	.	.	admissible.”		Id.	¶¶	33-34.		Second,	the	admissible	

evidence	of	alternative	suspects	must	be	“of	sufficient	probative	value	to	raise	

a	 reasonable	 doubt	 as	 to	 the	 defendant’s	 culpability	 by	 establishing	 a	

reasonable	 connection	 between	 the	 alternative	 suspect	 and	 the	 crime.”6	 	 Id.	

¶	34.	

      The	connection	between	the	alternative	perpetrator	and	the	crime	
      must	 be	 reasonably	 established	 by	 the	 admissible	 evidence	 the	
      defendant	is	prepared	to	offer.		Without	such	evidence,	a	defendant	
      cannot	be	allowed	to	use	his	trial	to	conduct	an	investigation	that	
      he	 hopes	 will	 convert	 what	 amounts	 to	 speculation	 into	 a	
      connection	between	the	other	person	and	the	crime.			
      	
State	v.	Dechaine,	572	A.2d	130,	134	(Me.	1990).			

         [¶19]	 	 Here,	 there	 was	 nothing	 improper	 in	 the	 manner	 by	 which	 the	

court	considered	the	evidence	of	alternative	suspects.		Contrary	to	Fournier’s	

assertions,	 the	 court	 properly	 excluded	 inadmissible	 evidence	 of	 alternative	

suspects	 under	 the	 first	 part	 of	 the	 analysis	 and	 admitted	 de	 bene	 other	

evidence	of	alternative	suspects	to	see	if	the	evidence	would,	when	combined	



   6	 	 Maine,	 unlike	 other	 jurisdictions,	 does	 not	 require	 that	 the	 defendant	 “clearly	 link[]”	 the	

alternative	suspect	to	the	crime.		State	v.	Cruthirds,	2014	ME	86,	¶	23,	96	A.3d	80.		Rather,	only	a	
“reasonable	 connection”	 is	 required	 for	 the	 evidence	 of	 alternative	 suspects	 to	 be	 admissible.	 	Id.	
¶¶	22-23.	
                                                                                       11	

with	later-admitted	evidence,	create	a	reasonable	doubt.		See	Jaime,	2015	ME	

22,	¶¶	34-37,	111	A.3d	1050.		Further,	the	court	properly	excluded	“evidence	

that	[was]	too	speculative	or	conjectural	or	too	disconnected	from	the	facts	of	

[the]	 defendant’s	 prosecution.”	 	 Dechaine,	 572	 A.2d	 at	 134	 (quotation	 marks	

omitted).				

      [¶20]		Lastly,	if	Fournier	desired	any	clarification	of	the	court’s	judgment	

and	whether	it	considered	the	evidence	admitted	de	bene,	he	could	have	filed	a	

post-judgment	motion	for	additional	findings	of	fact.		See	M.R.U.	Crim.	P.	23(c).		

Because	Fournier	did	not	move	for	additional	findings,	we	infer	that	the	court	

made	all	of	the	factual	findings	necessary	to	support	its	determination	that	the	

admissible	evidence	of	alternative	suspects	did	not	raise	a	reasonable	doubt	as	

to	Fournier’s	culpability	by	establishing	a	reasonable	connection	between	the	

alternative	suspects	and	the	crime.		See	Fox,	2017	ME	52,	¶	12,	157	A.3d	778.		

In	 sum,	 we	 find	 no	 abuse	 of	 the	 court’s	discretion	 in	 the	 method	 by	 which	 it	

excluded	and	considered	evidence	of	alternative	suspects.	

B.	   Exclusion	of	Detective’s	Opinion	Testimony	

      [¶21]	 	 Fournier’s	 second	 assignment	 of	 error	 relates	 to	 a	 line	 of	

questioning	between	Fournier’s	trial	counsel	and	a	Maine	State	Police	detective	

that	was	excluded	by	the	court	under	M.R.	Evid.	701.		The	line	of	questioning	
12	

concerned	the	inculpatory	statements	made	by	Fournier	on	May	12,	1981,	and	

why	the	detective	had	not	arrested	Fournier	after	he	made	those	statements.		

This	inquiry	drew	an	objection	from	the	State,	and	the	court	ultimately	made	

the	following	ruling	on	the	 admissibility	of	the	detective’s	opinion:	“I	am	 not	

going	to	allow	him	to	give	his	opinion	as	to	evaluation	of	the	evidence.		If	there	

are	pieces	that	were	--	of	evidence	that	he	believed	were	missing	or	wrong,	then	

I’m	going	to	allow	him	to	testify	to	that.”		We	review	a	trial	court’s	ruling	on	the	

admissibility	of	nonexpert	opinion	testimony	for	an	abuse	of	discretion.		State	

v.	Dube,	2016	ME	50,	¶	10,	136	A.3d	93.			

      [¶22]		Rule	701	states,	“If	a	witness	is	not	testifying	as	an	expert,	opinion	

testimony	is	limited	to	opinions	that	are	.	.	.	[r]ationally	based	on	the	witness’s	

perception[]	and	.	.	.	[h]elpful	to	clearly	understanding	the	witness’s	testimony	

or	to	determining	a	fact	in	issue.”		M.R.	Evid.	701.		“Determining	admissibility	

pursuant	to	Rule	701	is	within	the	discretion	of	the	trial	court,	which	has	the	

opportunity	to	observe	the	witness.”		State	v.	Robinson,	2015	ME	77,	¶	24,	118	

A.3d	242	(alterations	omitted)	(quotation	marks	omitted).	

	     [¶23]	 	 Contrary	 to	 Fournier’s	 contention,	 the	 court	 did	 not	 abuse	 its	

discretion	by	refusing	to	allow	the	witness	to	opine	about	the	sufficiency	of	the	

evidence	 against	 Fournier	 while	 allowing	 the	 witness	 to	 testify	 about	
                                                                                     13	

subsidiary	issues	in	the	investigation,	such	as	missing	or	inaccurate	evidence.		

Cf.	State	v.	Cunningham,	1997	ME	60,	¶¶	4-6,	691	A.2d	1219.	

C.	   Waiver	of	Religious	Privilege	

      [¶24]		Lastly,	Fournier	contends	that	the	court	erred	when	it	found	that	

Fournier	 had	 voluntarily	 waived	 his	 religious	 privilege	 by	 repeating	 to	 his	

mother,	stepfather,	and	law	enforcement	substantial	portions	of	the	statements	

that	he	had	made	to	the	pastor.		We	review	a	trial	court’s	factual	finding	that	an	

evidentiary	privilege	has	been	waived	for	clear	error.		State	v.	Lipham,	2006	ME	

137,	¶	7,	910	A.2d	388.	

	     [¶25]		“A	person	has	a	privilege	to	refuse	to	disclose,	and	to	prevent	any	

other	person	from	disclosing,	a	confidential	communication	made	to	a	member	

of	 the	 clergy	 who	 was	 acting	 as	 a	 spiritual	 adviser	 at	 the	 time	 of	 the	

communication.”		M.R.	Evid.	505(b).		However,	a	person	waives	the	privilege	“if	

the	 person	 .	 .	 .	 voluntarily	 discloses	 or	 consents	 to	 the	 disclosure	 of	 any	

significant	part	of	the	privileged	matter.”		M.R.	Evid.	510(a).	

	     [¶26]	 	 Here,	 there	 is	 competent	 evidence	 in	 the	 record	 that	 Fournier	

disclosed	 to	 his	 mother	 and	 stepfather	 a	 significant	 part	 of	 the	 confidential	

communication	he	made	to	the	pastor.		Although	Fournier	did	not	disclose	to	

his	mother	and	stepfather	every	detail	of	the	information	that	he	had	disclosed	
14	

to	the	pastor,	he	disclosed	a	“significant	part”	of	the	privileged	matter,	namely,	

that	he	had	killed	the	victim.		See	Lipham,	2006	ME	137,	¶¶	5-8,	910	A.2d	388	

(quotation	marks	omitted).		Therefore,	the	court	did	not	err	in	determining	that	

Fournier	had	waived	the	religious	privilege.			

                                        III.		CONCLUSION	

	        [¶27]		In	conclusion,	the	court	did	not	abuse	its	discretion	in	the	way	it	

considered	alternative	suspect	evidence	or	by	excluding	the	opinion	testimony	

of	the	Maine	State	Police	detective,	and	it	did	not	err	in	finding	that	Fournier	

had	waived	his	religious	privilege.			

         The	entry	is:	

                            Judgment	affirmed.		

	     	      	      	    	       	
	
Rory	A.	McNamara,	Esq.	(orally),	Drake	Law,	LLC,	Berwick,	for	appellant	Philip	
S.	Fournier	
	
Janet	T.	Mills,	Attorney	General,	Lara	M.	Nomani,	Asst.	Atty.	Gen.	(orally),	and	
Leanne	 Robbin,	 Asst.	 Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
appellee	State	of	Maine	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2016-800	
FOR	CLERK	REFERENCE	ONLY